DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagi (US 2008/0127885) in view of Hoshikawa et al (US 2018/0251908) and Geffcken et al (US 2,781,411).
In a crystallization apparatus, Hagi teaches a crucible 1 including a small diameter portion 3 having a cylindrical shape with a bottom, a diameter increasing portion 4 extending from an upper end of the small diameter portion upward with increasing a diameter thereof, and a constant diameter portion 5 (straight body portion) extending from an upper part of the diameter increasing portion upward in a cylindrical shape; the constant diameter portion, which is an upper portion, of the crucible having a thickness T2 that is smaller than a thickness T1 of the small diameter portion and the diameter increasing portion (tip portion), which are a lower portion of the crucible (See Abstract; Fig 1 and [0010]-[0044] which teaches 0.1 mm <T2<T1<5 mm).
	Hagi does not explicitly teach the crucible is a crucible for growing a gallium oxide single crystal by the VB method. 
In a crucible apparatus, Hoshikawa et al teaches a crucible formed of a Pt-Rh (platinum-rhodium) alloy having a Rh content from 10 to 30 wt% for growing a gallium oxide single crystal by the VB method in an oxidative atmosphere ([0004]-[0018], [0007], [0038], [0080]). Hoshikawa et al also teaches a crucible formed of platinum with a thickness of 0.5 mm or less for facilitating cutting so a crystal may be taken out of the crucible ([0089]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hagi by making the crucible from a Pt-Rh alloy having a rhodium compositional proportion of from 10 to 30 wt%, as taught by Hoshikawa et al, so the crucible has a higher melting point suitable for the manufacture of single crystalline gallium oxide (Hoshikawa [0003]-[0008]) and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
The combination of Hagi and Hoshikawa does not explicitly teach a reinforcing belt material in a ring formed being provided on an upper part of the outer periphery and a lower part of the outer periphery of the constant diameter portion.
In a crucible apparatus, Geffcken et al teaches a crucible 11 with reinforcements 12 which form a ring around the crucible, and the reinforcements are arranged at different heights, the upper, middle and lower parts of the crucible (See Figs 1-2; col 2, ln 1-70), which clearly suggests a reinforcing belt material in a ring formed an at least an upper part of a constant diameter portion.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hagi and Hoshikawa by providing reinforcing belt material in a ring formed being provided on an upper part of the outer periphery and a lower part of the outer periphery of the constant diameter portion, as taught by Geffcken et al, to reinforce/strengthen the crucible.
Referring to claim 3, the combination of Hagi, Hoshikawa and Geffcken et al teaches a constant diameter portion 5 has a thickness T2 and a small diameter portion 3 and diameter increasing portion 4 has a thickness T1, and 0.1 mm<T2<T1<5mm (Hagi Fig 1; abstract). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 9, the combination of Hagi, Hoshikawa and Geffcken et al shows the reinforcing material 12 formed directly on the crucible surface (Geffcken Fig 1-2)), which clearly suggests the reinforcing belt material including the belt material in a ring form is provided closely in contact with the outer periphery of the constant diameter portion.
Referring to claim 10-11, the combination of Hagi, Hoshikawa and Geffcken et al teaches making the crucible from a Pt-Rh alloy having a rhodium compositional proportion of from 10 to 30 wt%, so the crucible has a higher melting point suitable for the manufacture of single crystalline gallium oxide (See Hoshikawa [0003]-[0008]).



Referring to claim 8, the combination of Hagi, Hoshikawa and Geffcken et al teaches reinforcements belts around the crucible (Geffcken Fig 1-2). The combination of Hagi, Hoshikawa and Geffcken et al does not teach the method providing the belt on the periphery of the crucible. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagi (US 2008/0127885) in view of Hoshikawa et al (US 2018/0251908) and Geffcken et al (US 2,781,411), as applied to claim 1, 3 and 9-11 above, and further in view of Nomura (JP 56-102393), an English abstract and computer translation (CT) have been provided.
The combination of Hagi, Hoshikawa and Geffcken et al teaches all of the limitations of claim 8, as discussed above, except the reinforcing belt material is provided on the outer periphery of the constant diameter portion through welding, adhesion, fusion bonding, or compression bonding.
Nomura teaches a crucible 3, comprising: a bottom part 1 and a tubular part 2, which reads on a constant diameter portion, comprising platinum as a main ingredient; the tubular part connected to the bottom part; and an annular thick part 5 connecting adjacent segments at a weld connection point 4, which reads on a reinforcing belt material provided on an outer periphery of a constant diameter portion of the crucible. (See abstract; CT1 pg 1-2 and Fig 1(a)-(c), 2(a)-(b) and Fig 3 shows Pt tape 5 to reinforce adjacent segments of the crucible and the Pt tape increases the thickness at the weld connecting portions). Nomura teaches reinforcing a welding part of a container by forge welding a Pt tape to the welding part (See Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hagi, Hoshikawa and Geffcken et al by welding as taught by Nomura, to reinforce the crucible and increase the strength of the crucible. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Doguchi (US 2004/0261691) teaches a crucible 110 housing a seed crystal is made of a material that does not react with a melted crystalloid and having a few impurities, such as carbon, platinum, silica, and boron nitride ([0032]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714